Case: 3:17-cr-00100-TMR-MRM Doc #: 45 Filed: 06/01/20 Page: 1 of 1 PAGEID #: 185




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

   UNITED STATES OF AMERICA

                                 Plaintiff,

   -vs-                                                   Case No. 3:17-CR-100

   DaSHAWN J. SMEDLEY

                                 Defendant.


                        ENTRY AND ORDER REFERENCE MOTION [44]
   ___


          This matter is before the Court on Defendant’s Motion filed on May 26, 2020. Pursuant
   to the administrative regulations of the Second Chance Act, the decision to place an inmate in pre-
   release community confinement is discretionary and will be determined on an individual basis
   according to factors in 18 U.S.C. Section 3621(b), one of which is a statement from this Court.
   Although the Court has no firsthand information with regard to Defendant’s incarceration, if his
   representations made in his request for a recommendation are accurate, the Court would have no
   objection to Defendant being given consideration for RRC placement.
          IT IS SO ORDERED.


   June 1, 2020                                        *s/Thomas M. Rose

                                                        _____________________________________
                                                              THOMAS M. ROSE, JUDGE
                                                        UNITED STATES DISTRICT COURT
